                                                                                                          Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
       Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 1 of 20. PageID #: 5
                                                                                  2016-CV15087

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY



  WILLIAM CASTANS,

                                Plaintiff,                      Case No.

  v.                                                            Division

                                                                JURY TRIAL DEMANDED
  CBIZ INSURANCE SERVICES, INC.

  Serve: Registered Agent
        Corporate Creations Network Inc.
        12747 Olive Blvd., #300
        St. Louis, MO 63141

                               Defendant.



                                             PETITION

        William Castans (“Plaintiff”), states the following allegations against CBIZ Insurance

Services, Inc. (“CBIZ” or “Defendant”):

                                               Parties

        1.     Plaintiff William Castans is an individual citizen and resident of Olathe, Johnson

County, Kansas.

        2.     Defendant CBIZ Insurance Services, Inc. is a foreign for-profit company licensed

to do business in Missouri, and doing business in Kansas City, Missouri.

                                      Jurisdiction and Venue

        3.     Jurisdiction is proper under R.S.Mo. § 506.500 in that Defendant transacted

business, contracted with Plaintiff, and breached its contract with Plaintiff in the State of Missouri.
                                                                                                            Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
          Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 2 of 20. PageID #: 6




           4.       Venue is proper in this Court under R.S.Mo. § 508.010 as there is personal

jurisdiction over Defendant in the State of Missouri, and the events alleged in this Petition took

place in whole, or in part, in Jackson County, Missouri.

                                                Factual Background

           5.       On October 11, 2018, Defendant made a verbal offer of employment to Plaintiff for

a position as a Producer.

           6.       Defendant formalized its offer in a December 31, 2018 letter, which provided that

Mr. Castans would be paid a base salary of $125,000 “until you validate,” at which point Plaintiff

would be paid solely by commission. Exhibit 1, Offer Letter and Employment Agreement.1

           7.       Plaintiff was also to be paid $25,000 for mentoring (not subject to validation), plus

certain other commissions.

           8.       In reliance on the offer from CBIZ, Mr. Castans left a position where he was highly

compensated, and he started employment at CBIZ on January 14, 2019.

           9.       Mr. Castans, a Licensed Commercial Insurance Producer in both Property &

Casualty and Healthcare Benefits (Life & Health) with significant experience, left a highly

compensated position from one of the world’s largest commercial insurance risk services

corporations and started his career at CBIZ, on January 14, 2019.

           10.      CBIZ hired Plaintiff to develop larger business opportunities on comprehensive

insurance programs that CBIZ had little experience with. CBIZ and Plaintiff anticipated that

Plaintiff would mentor, develop, and provide the necessary business skills to newly hired young

insurance producers, and it promised to compensate Plaintiff for those mentoring services.

           11.      CBIZ did not hire new young producers as promised.



1
    Attachment will be served with Petition, but because of size may not be filed electronically.

                                                             2
                                                                                                                  Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
          Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 3 of 20. PageID #: 7




           12.      Shortly after Plaintiff began work, he and CBIZ entered an Employment Agreement

setting forth in detail the terms of his compensation, which were consistent with the terms of

compensation promised in the offer letter. Exhibit 1, Offer Letter and Employment Agreement.2

           13.      The Employment Agreement between Plaintiff and Defendant provided that

Plaintiff’s employment “shall continue unless terminated without cause by either party upon thirty

(30) days written notice to the other party or terminated immediately for cause as hereinafter

provided for in section 9.”

           14.      Together, the December 31, 2018 offer letter and the Employment Agreement

formed an employment contract that obligated CBIZ to compensate Mr. Castans according to the

agreed terms until certain objective criteria were met, that is, as CBIZ put it, “until you validate.”

           15.      In the commercial insurance industry, the term “validate” means to earn a level of

commission that fully compensates the salesperson.

           16.      The term "Validate" in the Commercial Insurance industry means that the Producer is

allowed ample time – approximately 36 months, generally – to generate an agreed upon amount of revenue

that justifies their salary. Most insurance policies come due in January and June, so sufficient time is needed

to build new business relationships to accomplish the objective.

           17.      In the commercial insurance industry it commonly takes approximately 36 months

for a salesperson to build a book of business that validates the salesperson’s salary. Depending on

circumstances, however, more time may be necessary, particularly because each year presents

limited opportunities to build business, based on policy renewal dates.

           18.      In the context of Plaintiff’s work with CBIZ, validation would have been

reasonably expected to take longer than the usual expectation, because the position CBIZ lured



2
    Attachment will be served with Petition, but because of size may not be filed electronically.

                                                             3
                                                                                                               Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
       Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 4 of 20. PageID #: 8




Plaintiff away from included a non-competition and non-solicitation agreement, which restricted

Plaintiff’s potential business targets for a period of time.

        19.     CBIZ specifically cautioned Plaintiff not call on clients he had worked with in his previous

position because of a 24-month non-solicitation agreement with that employer.

        20.     Nevertheless, Plaintiff’s business pipeline and new business opportunities , along with the

multitude of face-to-face business meetings he was developing, indicated he was well on track to validating.

        21.     Approximately three months after Plaintiff began his employment with CBIZ,

however, Defendant expressed dissatisfaction with Plaintiff’s progress and place him on notice of

potential termination.

        22.     CBIZ actually terminated Plaintiff’s employment in September 2019, long before

he could reasonably have been expected to validate.

        23.     In terminating Plaintiff, CBIZ did not invoke the provision of the Employment

Agreement allowing for termination without cause.

        24.     The Employment Agreement between the parties set forth specific events that could

be “good cause” for termination, including gross negligence, criminal or unethical conduct, failure

to maintain professional licenses, or failure to meet production objectives communicated to

Plaintiff.

        25.     None of the defined elements of “good cause” existed in the context of Defendant’s

termination of Plaintiff.

        26.     The performance objective most specifically and communicated to Plaintiff was

that he would be paid his salary until he validated.

        27.     Defendant terminated Plaintiff and stopped paying his salary and benefits before he

validated, and before he could reasonably have been expected to validate.



                                                     4
                                                                                                     Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
      Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 5 of 20. PageID #: 9




       28.     As a result of his termination, Plaintiff has lost the compensation promised in his

contract, an annual rate of $150,000 plus certain commissions.

                                            COUNT I
                                        Breach of Contract

       29.     Plaintiff and Defendant entered into an employment contract under which

Defendant would compensate Plaintiff a certain amount, and provide certain benefits and

commissions, until he “validated.”

       30.     Pursuant to the contract, Plaintiff worked for Defendant from January 2019 until

his termination later that year.

       31.     Defendant terminated Plaintiff in September 2019, long before Plaintiff could

reasonably have been expected to “validate.”

       32.     By terminating Plaintiff and ceasing to compensate him before he validated,

without invoking the contract’s provision regarding termination without cause and without

establishing any of the conditions necessary for termination with cause, Defendant breached its

contract with Plaintiff.

       33.     Plaintiff satisfied all of his obligations under the contract.

       34.     As a direct result of Defendant’s breach, Plaintiffs have been damaged in the

amount that he would have been compensated in salary and benefits had Defendant not breached

the contract, in an amount of approximately $450,000, not including interest.

       WHEREFORE, Plaintiff William Castans demands judgment against Defendant CBIZ

and prays for: 1) compensatory damages; 2) attorneys’ fees and costs as appropriate; 3) pre-

judgment and post-judgment interest as provided by law; and 4) such other relief as the Court

deems fair and equitable.




                                                  5
                                                                                                            Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
     Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 6 of 20. PageID #: 10




                                                COUNT II
                                            Promissory Estoppel

        35.     In making a job offer to Plaintiff, promising to pay the amounts specified above,

Defendant lured Plaintiff away from a previous position, in which he was well compensated.

        36.     Defendant’s promise of payment was definite and objective, both with respect to

the amounts offered and the conditions under which those amounts would be paid.

        37.     Defendant could reasonably foresee that Plaintiff would rely on Defendant’s

promise, leave his previous, lucrative position, and begin employment with CBIZ.

        38.     Plaintiff did in fact leave his position to begin employment with CBIZ, relying to

his determent on Defendant’s promises.

        39.     Injustice can only be avoided of Defendant’s promises are enforced, such as with

reinstatement for a reasonable period of time until Plaintiff validates, or alternatively if Plaintiff is

compensated a reasonable amount in lieu of reinstatement.

        WHEREFORE, Plaintiff requests that the Court grant him judgment against Defendant and

award him reinstatement or, alternatively, compensation in lieu of reinstatement, pre-judgment and

post-judgment interest as allowed by law; and such other relief as the Court deems fair and

equitable.

                                          JURY DEMAND

        Plaintiff hereby requests trial by jury of all issues triable by jury.



                                                Respectfully Submitted,

                                                DUGAN SCHLOZMAN LLC

                                                 /s/ Mark V. Dugan
                                                Heather J. Schlozman, KS Bar # 23869
                                                Mark V. Dugan, KS Bar # 23897
                                                heather@duganschlozman.com

                                                   6
                                                                           Electronically Filed - Jackson - Kansas City - July 14, 2020 - 10:17 PM
Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 7 of 20. PageID #: 11




                                mark@duganschlozman.com
                                8826 Santa Fe Drive, Suite 307
                                Overland Park, Kansas 66212
                                Telephone: (913) 322-3528
                                Facsimile: (913) 904-0213

                                Counsel for Plaintiff




                                   7
      Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 8 of 20. PageID #: 12


             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT KANSAS CITY

WILLIAM CASTANS,

                        PLAINTIFF(S),                            CASE NO. 2016-CV15087
VS.                                                              DIVISION 1

CBIZ INSURANCE SERVICES INC,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable SANDRA C. MIDKIFF on 14-JUN-2021 in DIVISION 1 at 09:00 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.



2016-CV15087                                  Page 1 of 2                          DMSNCMCIV (2/2017)
     Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 9 of 20. PageID #: 13




                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ SANDRA C. MIDKIFF
                                              SANDRA C. MIDKIFF, Circuit Judge


                                       Certificate of Service

         This is to certify that a copy of the foregoing was mailed postage pre-paid or hand
delivered to the plaintiff with the delivery of the file-stamped copy of the petition. It is further
certified that a copy of the foregoing will be served with the summons on each defendant named
in this action.

Attorney for Plaintiff(s):
MARK VAN BUREN DUGAN, 8826 SANTA FE DR STE 307, OVERLAND PARK, KS
66212

Defendant(s):
CBIZ INSURANCE SERVICES INC

Dated: 21-JUL-2020                                              MARY A. MARQUEZ
                                                                Court Administrator




2016-CV15087                                Page 2 of 2                        DMSNCMCIV (2/2017)
              Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 10 of 20. PageID #: 14

                        IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                             AT KANSAS CITY               AT INDEPENDENCE



RE:  WILLIAM CASTANS V CBIZ INSURANCE SERVICES INC
CASE NO:  2016-CV15087


TO:     MARK VAN BUREN DUGAN
        8826 SANTA FE DR STE 307
        OVERLAND PARK, KS 66212

We have received pleadings, which you submitted for filing in the case and they have been file-stamped on 7-14-20.
However, your pleading cannot be processed further until the following action is taken:

RULE 3.2 - STYLE                                                          RULE 68.7 – VITAL STATISTICS REPORT
  Additional service instructions are needed.                               Need Certificate of dissolution of marriage form.
  Incorrect case number/filed in wrong county.
  Document is unreadable.                                                 RULE 74.14 SUPREME CT – FOREIGN JUDGMENT
                                                                            Authentication of foreign judgment required.
RULE 4.2 (2)                                                                Affidavit pursuant to Supreme Court Rule 74.14
  Need Circuit Court Form 4
                                                                          RULE 54.12 SERVICE IN REM OR QUASI IN REM
RULE 5.6 – COLLECTIONS OF DEPOSIT                                         ACTIONS
  No fee, or incorrect fee, received; fee required is $______.              Affidavit for Service by Publication required pursuant to
  Insufficient Filing Fee; Please Remit $______                              Supreme Court Rule 54.12c.
  No signature on check/form 1695.                                          Order for Service by Publication required pursuant to
  No request to proceed in forma pauperis.                                   Supreme Court Rule 54.12c.
  No personal checks accepted.                                              Notice for Service by Publication required pursuant to
                                                                             Supreme Court Rule 54.12c.
RULE 68.1                                                                   Affidavit for Service by Certified/Registered Mail
  Need Circuit Court Form 17                                                 pursuant to Supreme Court Rule 54.12b.

    OTHER: How do you want service to be done? Any questions, please call 881-1370.
    Please take the actions necessary to comply with the Circuit Court Rules and your request will be processed.
    The private process server listed is not on our approved list.
    Execution in effect. Return date _________. Request may be resubmitted within one week prior to return date.
    Supreme Court Rule 90.13 requires interrogatories be served with summons of garnishment.

If the filing was a new case, please be advised that unless the additional information marked is received within 30
days of the date of this notice this case will be dismissed pursuant to Rule 37.4 for failure to prosecute without
prejudice, at the Plaintiff’s cost. Collection efforts will be pursued for these costs.
Please refer to the Court’s website at www.16thcircuit.org for Court Rules or Forms.
Copies electronic noticed, faxed, emailed and/or mailed JULY 21, 2020 to:
                                                                        COURT ADMINISTRATOR’S OFFICE
                                                                       DEPARTMENT OF CIVIL RECORDS
                                                                  CIRCUIT COURT OF JACKSON COUNTY, MISSOURI


                JULY 21, 2020                                    By
                    Date                                                         Deputy Court Administrator
                                                                           415 East 12th St., Kansas City, Missouri 64106
                                                                           308 W. Kansas, Independence, Missouri 64050




Case no. 2016-CV15087                                       Page 1 of 1                                              DMSLCI5 (8/2014)
                                                                                                                    Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
               Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 11 of 20. PageID #: 15



                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                      AT KANSAS CITY



          WILLIAM CASTANS,

                                      Plaintiff,                     Case No. 2016-CV-15087

          v.                                                         Division 1


          CBIZ INSURANCE SERVICES, INC.

          Serve: Registered Agent
                Corporate Creations Network Inc.
                12747 Olive Blvd., #300
                St. Louis, MO 63141

                                     Defendant.



                            MOTION AND ORDER FOR APPROVAL AND
                           APPOINTMENT OF PRIVATE PROCESS SERVER

Plaintiff requests that D&B Legal Services, Inc. be approved and appointed as process servers for the Petition in

this case. The following individuals associated with D&B Legal Services are not parties to the case and are at

least 18 years of age:


       Jamie Andrews PPS20-0009           Jeff Brown PPS20-0018              Mary Dahlberg PPS20-0027

       Caleb Battreal PPS20-0010          Hester Bryant PPS20-0019           Bert Daniels JR PPS20-0028

       Bernard Beletsky PPS20-0011        Nicholas Bull PPS20-0020           Richard Davis PPS20-0029

       Carrington Bell PPS20-0012         Randy Burrow PPS20-0021            Anthony Dice PPS20-0497

       Thomas Bogue PPS20-0013            Gory Burt PPS20-0022               David Dice PPS20-0030

       Brent Bohnhoff PPS20-0014          Kyle Carter PPS20-0023             Maureen Dice PPS20-0031
                                          Michael Conklin PPS20-0024         Norman Diggs PPS20-0032
       Arthur Boyer PPS20-0015
                                          Lisa Corbett PPS20-0025            Edwina Ditmore PPS20-0033
       Scott Brady PPS20-0016
                                          Dennis Dahlberg PPS20-0026         Marrissa Doan PPS20-0034
       Gary Brakemeyer PPS20-0017
                                                                                             Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
    Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 12 of 20. PageID #: 16



Shawn Edwards PPS20-0035       Edward Johnson PPS20-0060      Ronald Moore PPS20-0086

Tonya Elkins PPS20-0036        James Johnson PPS20-0061       Andrew Myers PPS20-0087

William Ferrell PPS20-0037     Etoya Jones PPS20-0062         Frederick Myers PPS20-0088

Robert Finley PPS20-0335       Patrick Jones PPS20-0063       James Myers PPS20-0089

James Frago PPS20-0038         Derec Kelley PPS20-0064        Stephanie Myers PPS20-0090

John Frago PPS20-0039          Brent Kirkhart PPS20-0065      Christopher New PPS20-0091

Kenneth Frechette II PPS20-0040 Janice Kirkhart PPS20-0066    Jeremy Nicholas PPS20-0092

Andrew Garza PPS20-0041        Tyler Kirkhart PPS20-0067      Michael Noble PPS20-0093

Bradley Gordon PPS20-0042      Damon Lester PPS20-0068        Greg Noll PPS20-0094

Thomas Gorgen PPS20-0043       Daniel Maglothin PPS20-0069    Robert O’Sullivan PPS20-0095

Tom Gorgone PPS20-0044         Chad Maier PPS20-0070          Mike Perry PPS20-0096

Richard Gray PPS20-0045        Kenneth Marshall PPS20-0071    Bob Peters PPS20-0097

Charles Gunning PPS20-0046     Deborah Martin PPS20-0072      Devin Pettenger PPS20-0098

James Hannah PPS20-0047        Michael Martin PPS20-0073      Carrie Pfeifer PPS20-0099

Rufus Harmon PPS20-0048        Todd Martinson PPS20-0074      Craig Poese PPS20-0159

James Harvey PPS20-0049        Timothy McGarity PPS20-0075    Bill Powell PPS20-0100

Natalie Hawks PPS20-0050       Casey McKee PPS20-0076         Dee Powell PPS20-0101

Douglas Hays PPS20-0051        Michael Meador PPS20-0077      Samantha Powell PPS20-0102

Stephen Heitz PPS20-0052       Kenny Medlin PPS20-0078        Kim Presler PPS20-0103

Wendy Hilgenberg PPS20-0053    Maria Meier PPS20-0079         Marcus Presler PPS20-0104

James Hise PPS20-0054          Thomas Melte PPS20-0080        Mark Rauss PPS20-0105

Gerald Hissam PPS20-0055       Matthew Millhollin PPS20-0081 Terri Richards PPS20-0106

William Hockersmith PPS20-0056 James Mitchell PPS20-0082      Jorge Rivera PPS20-0107

Alex Holland PPS20-0057        Alexious Moehring PPS20-0083 Sammie Robinson PPS20-0108

Mary Hurley PPS20-0058         Jonathan Moehring PPS20-0084   Richard Roth PPS20-0109

Betty Johnson PPS20-0059       Jason Moody PPS20-0085         Edna Russell PPS20-0110
                                           2
                                                                                         Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
    Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 13 of 20. PageID #: 17



Brenda Schiwitz PPS20-0111   Sonja Stone PPS20-0118        Andrew Wickliffe PPS20-0128

Michael Siegel PPS20-214     David Taliaferro PPS20-0119   Norman Wiley PPS20-0129

Joe Sherrod PPS20-0112       Michael Taylor PPS20-0120     Gregory Willing PPS20-0130

Andrew Sitzes PPS20-0113     Robert Torrey PPS20-0121      Conni Wilson PPS20-0131

Laura Skinner PPS20-0114     Lucas Traugott PPS20-0122     Jerry Wilson PPS20-0132

Thomas Skinner PPS20-0115    Steve Trueblood PPS20-0123    Debra Woodhouse PPS20-0133

Richard Skyles PPS20-0215    Jonathan Trumpower PPS20-0124 Stan Yoder PPS20-0134

Chris Stanton PPS20-0216     Ryan Weekley PPS20-0125       Greg Zotta PPS20-013

William Steck PPS20-0116     Misty Wege PPS20-0126

Randy Stone PPS20-0117       Andrew Wheeler PPS20-0127




                                        3
                                                                                                                 Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
            Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 14 of 20. PageID #: 18




       Plaintiff therefore requests that these persons be appointed to serve process in this case.


                                                     Respectfully Submitted,

                                                     DUGAN SCHLOZMAN LLC


                                                      /s/ Mark V. Dugan
                                                     Heather J. Schlozman, Mo Bar #43234
                                                     Mark V. Dugan, Mo Bar # 39629
                                                     heather@duganschlozman.com
                                                     mark@duganschlozman.com
                                                     8826 Santa Fe Drive, Suite 307
                                                     Overland Park, Kansas 66212
                                                     Telephone: (913) 322-3528
                                                     Facsimile: (913) 904-0213

                                                     Counsel for Plaintiff



                                                     ORDER

       It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process server

is granted and the above-named individuals are hereby approved and appointed to serve process in the above-

captioned matter.


Date: ________________________                       _______________________________________
                                                     Judge or Clerk




                                                         4
                                                                                                                    Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
               Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 15 of 20. PageID #: 19



                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                      AT KANSAS CITY



          WILLIAM CASTANS,

                                      Plaintiff,                     Case No. 2016-CV-15087

          v.                                                         Division 1


          CBIZ INSURANCE SERVICES, INC.

          Serve: Registered Agent
                Corporate Creations Network Inc.
                12747 Olive Blvd., #300
                St. Louis, MO 63141

                                     Defendant.



                            MOTION AND ORDER FOR APPROVAL AND
                           APPOINTMENT OF PRIVATE PROCESS SERVER

Plaintiff requests that D&B Legal Services, Inc. be approved and appointed as process servers for the Petition in

this case. The following individuals associated with D&B Legal Services are not parties to the case and are at

least 18 years of age:


       Jamie Andrews PPS20-0009           Jeff Brown PPS20-0018              Mary Dahlberg PPS20-0027

       Caleb Battreal PPS20-0010          Hester Bryant PPS20-0019           Bert Daniels JR PPS20-0028

       Bernard Beletsky PPS20-0011        Nicholas Bull PPS20-0020           Richard Davis PPS20-0029

       Carrington Bell PPS20-0012         Randy Burrow PPS20-0021            Anthony Dice PPS20-0497

       Thomas Bogue PPS20-0013            Gory Burt PPS20-0022               David Dice PPS20-0030

       Brent Bohnhoff PPS20-0014          Kyle Carter PPS20-0023             Maureen Dice PPS20-0031
                                          Michael Conklin PPS20-0024         Norman Diggs PPS20-0032
       Arthur Boyer PPS20-0015
                                          Lisa Corbett PPS20-0025            Edwina Ditmore PPS20-0033
       Scott Brady PPS20-0016
                                          Dennis Dahlberg PPS20-0026         Marrissa Doan PPS20-0034
       Gary Brakemeyer PPS20-0017
                                                                                             Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
    Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 16 of 20. PageID #: 20



Shawn Edwards PPS20-0035       Edward Johnson PPS20-0060      Ronald Moore PPS20-0086

Tonya Elkins PPS20-0036        James Johnson PPS20-0061       Andrew Myers PPS20-0087

William Ferrell PPS20-0037     Etoya Jones PPS20-0062         Frederick Myers PPS20-0088

Robert Finley PPS20-0335       Patrick Jones PPS20-0063       James Myers PPS20-0089

James Frago PPS20-0038         Derec Kelley PPS20-0064        Stephanie Myers PPS20-0090

John Frago PPS20-0039          Brent Kirkhart PPS20-0065      Christopher New PPS20-0091

Kenneth Frechette II PPS20-0040 Janice Kirkhart PPS20-0066    Jeremy Nicholas PPS20-0092

Andrew Garza PPS20-0041        Tyler Kirkhart PPS20-0067      Michael Noble PPS20-0093

Bradley Gordon PPS20-0042      Damon Lester PPS20-0068        Greg Noll PPS20-0094

Thomas Gorgen PPS20-0043       Daniel Maglothin PPS20-0069    Robert O’Sullivan PPS20-0095

Tom Gorgone PPS20-0044         Chad Maier PPS20-0070          Mike Perry PPS20-0096

Richard Gray PPS20-0045        Kenneth Marshall PPS20-0071    Bob Peters PPS20-0097

Charles Gunning PPS20-0046     Deborah Martin PPS20-0072      Devin Pettenger PPS20-0098

James Hannah PPS20-0047        Michael Martin PPS20-0073      Carrie Pfeifer PPS20-0099

Rufus Harmon PPS20-0048        Todd Martinson PPS20-0074      Craig Poese PPS20-0159

James Harvey PPS20-0049        Timothy McGarity PPS20-0075    Bill Powell PPS20-0100

Natalie Hawks PPS20-0050       Casey McKee PPS20-0076         Dee Powell PPS20-0101

Douglas Hays PPS20-0051        Michael Meador PPS20-0077      Samantha Powell PPS20-0102

Stephen Heitz PPS20-0052       Kenny Medlin PPS20-0078        Kim Presler PPS20-0103

Wendy Hilgenberg PPS20-0053    Maria Meier PPS20-0079         Marcus Presler PPS20-0104

James Hise PPS20-0054          Thomas Melte PPS20-0080        Mark Rauss PPS20-0105

Gerald Hissam PPS20-0055       Matthew Millhollin PPS20-0081 Terri Richards PPS20-0106

William Hockersmith PPS20-0056 James Mitchell PPS20-0082      Jorge Rivera PPS20-0107

Alex Holland PPS20-0057        Alexious Moehring PPS20-0083 Sammie Robinson PPS20-0108

Mary Hurley PPS20-0058         Jonathan Moehring PPS20-0084   Richard Roth PPS20-0109

Betty Johnson PPS20-0059       Jason Moody PPS20-0085         Edna Russell PPS20-0110
                                           2
                                                                                         Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
    Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 17 of 20. PageID #: 21



Brenda Schiwitz PPS20-0111   Sonja Stone PPS20-0118        Andrew Wickliffe PPS20-0128

Michael Siegel PPS20-214     David Taliaferro PPS20-0119   Norman Wiley PPS20-0129

Joe Sherrod PPS20-0112       Michael Taylor PPS20-0120     Gregory Willing PPS20-0130

Andrew Sitzes PPS20-0113     Robert Torrey PPS20-0121      Conni Wilson PPS20-0131

Laura Skinner PPS20-0114     Lucas Traugott PPS20-0122     Jerry Wilson PPS20-0132

Thomas Skinner PPS20-0115    Steve Trueblood PPS20-0123    Debra Woodhouse PPS20-0133

Richard Skyles PPS20-0215    Jonathan Trumpower PPS20-0124 Stan Yoder PPS20-0134

Chris Stanton PPS20-0216     Ryan Weekley PPS20-0125       Greg Zotta PPS20-013

William Steck PPS20-0116     Misty Wege PPS20-0126

Randy Stone PPS20-0117       Andrew Wheeler PPS20-0127




                                        3
                                                                                                                 Electronically Filed - Jackson - Kansas City - August 04, 2020 - 07:54 PM
            Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 18 of 20. PageID #: 22




       Plaintiff therefore requests that these persons be appointed to serve process in this case.


                                                     Respectfully Submitted,

                                                     DUGAN SCHLOZMAN LLC


                                                      /s/ Mark V. Dugan
                                                     Heather J. Schlozman, Mo Bar #43234
                                                     Mark V. Dugan, Mo Bar # 39629
                                                     heather@duganschlozman.com
                                                     mark@duganschlozman.com
                                                     8826 Santa Fe Drive, Suite 307
                                                     Overland Park, Kansas 66212
                                                     Telephone: (913) 322-3528
                                                     Facsimile: (913) 904-0213

                                                     Counsel for Plaintiff



                                                     ORDER

       It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process server

is granted and the above-named individuals are hereby approved and appointed to serve process in the above-

captioned matter.

          05-Aug-2020
Date: ________________________                       _______________________________________




                                                         4
                  Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 19 of 20. PageID #: 23

              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI


 Judge or Division:                                                 Case Number: 2016-CV15087
 SANDRA C. MIDKIFF
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 WILLIAM CASTANS                                                    MARK VAN BUREN DUGAN
                                                                    8826 SANTA FE DR STE 307
                                                              vs.   OVERLAND PARK, KS 66212
 Defendant/Respondent:                                              Court Address:
 CBIZ INSURANCE SERVICES INC                                        415 E 12th
 Nature of Suit:                                                    KANSAS CITY, MO 64106
 CC Breach of Contract                                                                                                                (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: CBIZ INSURANCE SERVICES INC
                                      Alias:
  CORPORATE CREATIONS NETWORK IN
  12747 OLIVE BLVD #300
  SAINT LOUIS, MO 63141

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    05-AUG-2020                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.




OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 20-SMCC-6606 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
        Case: 1:20-cv-02770-PAG Doc #: 1-1 Filed: 09/09/20 20 of 20. PageID #: 24

                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




                                                                                                   6/2020
